internal_revenue_service number release date index number --------------------------------------- ------------------------------- --------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-100378-99 date august ----- ---------------------------------------------------------------- legend ---------------------------------------------------- ------------------------------------------------------- ---------------------------------------------------------------------- -------------------------- ---------------------- -------------------------- ------------------------------------------------------------------------------------------------ a b_trust date date date policy ----------------------------------------------------------------------------------------------------------------- policy ----------------------------------------------------------------------------------------------------------------- agreement ----------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- ------------------------------------------------------- child a ----------------------------------- --------------------------- child b child c ----------------------------------- ------------------------------------------------------------------------------------------------ dear ---------------------------- this is in response to your letters submitted by your authorized representatives in which you requested rulings concerning the federal gift estate and generation- skipping transfer_tax consequences of a split-dollar_life_insurance agreement between trust and a and b involving two life_insurance policies on date a and b husband and wife established an irrevocable_trust trust for the benefit of their grandchildren the trustees of trust are a and b's children child a child b and child c under the terms of the trust any net_income is to be paid in equal shares to the grantors’ grandchildren at least annually in addition the trustees have discretion to distribute principal to the grandchildren but in no event can the trustees distribute principal in discharge of their respective legal obligations also any contribution to the trust may subject_to certain limitations be withdrawn by the trust beneficiaries generally the withdrawal right lapse sec_35 days after the date of the contribution after the death of the survivor of a and b the trust is to be divided into separate shares with a separate share to be held in further trust per stirpes for the then living descendants of a and b on date trust purchased policy and policy two second-to-die life_insurance policies on the lives of a and b the trust was designated owner and beneficiary of the policies on date which was before a and b and the trustees entered into a collateral_assignment split-dollar_life_insurance agreement agreement under the agreement trust is designated the owner of policy and policy the owner may exercise all rights of ownership except the right of the collateral assignees a and b upon termination of the agreement to be repaid while a and b are living_trust is obligated to pay that portion of the annual premiums equal to the economic benefit cost of current_life_insurance_protection on the joint lives the amount trust will pay is the lesser_of an amount determined in accordance with u s treasury_department pronouncements rulings and regulations including without limitation any table recognized by the u s treasury_department pronouncements rulings and regulations or the current published one-year term rates for second-to-die policies available to all standard risks of the insurance_company issuing the insurance_policy after the death of the first to die of a and b_trust will pay that portion of the annual premiums on each policy equal to the lesser_of the applicable_amount provided in the p s tables set forth in revrul_55_747 1955_2_cb_228 or current published one-year term rates available to all standard risks of the insurance_company issuing the insurance_policy a and b will pay the remaining portion of the annual premiums prior to the death of the survivor of a and b the agreement may be terminated by written notice of the trustees upon the personal bankruptcy of a and b surrender of all the policies or payment to a and b at any time of an amount described as a and b’s investment including any paid-up additional insurance purchased by any insurance_policy advance further a and b may terminate the agreement if trust does not pay the current cost of insurance under the agreement upon the death of the survivor of a and b the agreement terminates and the portion of the proceeds of each policy equal to the greater of premiums_paid by a and b or cash_surrender_value of the policies prior to termination is to be distributed one-half to a’s estate and one-half to b’s estate the trust is the designated_beneficiary of the balance of the insurance proceeds to secure a and b’s and their respective estates’ interest in the policies and their proceeds the trustee executed a collateral_assignment pursuant to which the trustees assigned policy and policy to a and b however under the terms of the collateral_assignment the trustees specifically retain all rights of ownership in the policies subject_to the right of a and b or the estate of the survivor to receive the amount due as described above on termination of the agreement the rights expressly retained by the trustees include but are not limited to the right to designate and change beneficiaries the right to elect optional modes of settlement the right to surrender cancel or assign the policies or obtain policy_loans a and b are prohibited from borrowing against the cash_surrender_value during the collateral_assignment it is further represented that agreement has not been modified in any manner since date you have asked that we rule as follows the payment by a and b of the premiums pursuant to the agreement will not result in a gift or a deemed gift to the trust by a and b under sec_2501 and sec_2511 of the internal_revenue_code and will not cause a transfer under sec_2652 the insurance proceeds payable to the trust will not be includible under sec_2042 in the gross_estate of either a or b issue sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_2652 provides in general that transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides in part that an individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor revrul_64_328 1964_2_cb_11 considers a split-dollar_life_insurance arrangement in which the employer pays the portion of the premiums equal to the increases in the cash_surrender_value and the employee pays the balance if any of the premiums from the proceeds payable upon the employee's death the employer receives an amount equal to the greater of the cash_surrender_value or at least an amount equal to the funds it has provided with the beneficiary receiving the balance the ruling holds that the employee must include in income annually the annual value of the benefit the employee receives under the arrangement which is an amount equal to the 1-year term cost of the declining life_insurance protection to which the employee is entitled from year to year less the portion if any the employee provides revrul_64_328 also provides that the cost of life_insurance protection as shown in the table contained in revrul_55_747 1955_2_cb_228 p s rates may be used to compute the value of the one-year term life_insurance protection provided to the employee the ruling further states that the same income_tax result follows if the transaction is cast in some other form that results in a similar benefit to the employee revrul_66_110 1966_1_cb_12 amplified revrul_64_328 and held that the insurer's published premium rates for one-year term_insurance may be used to measure the value of the current_life_insurance_protection if those rates are available to all standard risks and are lower than the p s rates revrul_67_154 1967_1_cb_11 amplified revrul_66_110 by holding that an insurer's published term rates must be available for initial issue insurance as distinguished from rates for dividend options in order to be substituted for the p s rates set forth in revrul_55_747 in notice_2001_10 2001_1_cb_459 the service revoked revrul_55_747 and provided in table an interim substitute for the p s rates that taxpayers may rely upon pending further guidance taxpayers however may use the p s rates for taxable years ending on or before date part iv b of notice_2001_10 notice_2002_8 2002_1_cb_398 revoked notice_2001_10 part iii of notice_2002_8 provides that pending the consideration of comments and publication of further guidance revrul_55_747 remains revoked as provided in and with the transitional relief described in part iv b of notice_2001_10 notwithstanding such revocation for a split-dollar_life_insurance arrangement entered into before date in which a contractual arrangement between an employer and employee provides that the p s rates will be used to determine the value of current_life_insurance_protection provided to the employee the employee and the employer may continue to use the p s rates set forth in revrul_55_747 to determine the value of current_life_insurance_protection notice_2002_8 part iii provides that in the case of split-dollar_life_insurance arrangements entered into before the effective date of future guidance taxpayers can use the premium rates in table to determine the value of current_life_insurance_protection on a single life that is provided under a split-dollar_life_insurance arrangement notice_2002_8 also provides that taxpayers should make appropriate adjustments to the table rates if the life_insurance protection covers more than one life notice_2002_8 part iii provides that for arrangements entered into before the effective date of future guidance and before date taxpayers may to the extent provided by revrul_66_110 as amplified by revrul_67_154 continue to determine the value of current_life_insurance_protection by using the insurer’s lower published premium rates that are available to all standard risks for initial issue one-year term_insurance notice_2002_8 part iv provides generally that for split-dollar_life_insurance arrangements entered into before the date of publication of final regulations in cases where the value of current_life_insurance_protection is treated as an economic benefit provided by a sponsor to a benefit person under a split-dollar_life_insurance arrangement the service will not treat the arrangement as having been terminated and thus will not assert that there has been a transfer of property to the benefited person by reason of termination of the arrangement for so long as the parties to the arrangement continue to treat and report the value of the life_insurance protection as an economic benefit provided to the benefited person final regulations regarding the income employment and gift taxation of split- dollar life_insurance arrangements were promulgated in t d f_r date 2003_2_cb_1055 these regulations apply to any split-dollar_life_insurance arrangement as defined in the regulations entered into after date the regulations also provide that if an arrangement is entered into on or before date and is materially modified after date the arrangement is treated as a new arrangement entered into on the date of the modification sec_1_61-22 of the income_tax regulations revrul_2003_105 2003_2_cb_696 declared as obsolete certain revenue rulings including revrul_66_110 except as provided in part iii of notice and revrul_64_328 however revrul_2003_105 also provides that in the case of any split-dollar_life_insurance arrangement entered into on or before date taxpayers may continue to rely on these revenue rulings to the extent described in notice_2002_8 but only if the arrangement is not materially modified after date the taxation of the split-dollar_life_insurance arrangement between a and b and the trust is not subject_to sec_1_61-22 through g and sec_1_7872-15 because it was entered into on or before date and has not been materially modified after that date instead the taxation of the arrangement is determined under prior_law see revrul_2003_105 in the present case under the terms of the agreement trust will pay the portion of the premium equal to the cost of current_life_insurance_protection a and b will pay the balance of the premium and a and b or their respective estates will be entitled to receive one-half of any policy cash_surrender_value plus any paid up additional insurance on termination of the agreement before the death of the survivor or if the agreement terminates on the death of the last to die of a and b one-half of the greater of the cash_value or premiums_paid we conclude that the payment of the premiums by a and b pursuant to the terms of the agreement will not result in a gift by the a and b under sec_2511 provided that the amounts paid_by the trust for the life_insurance_benefit that the trust receives under the agreement is at least equal to the amount prescribed under revrul_64_328 revrul_66_110 and notice_2002_8 in addition we conclude that a and b are not transferors under sec_2652 with respect to the premium payments made by a and b we also conclude that if some or all of the cash_surrender_value is used either directly or indirectly through loans to fund the trust’s obligation to pay premiums a and b will be treated as making a gift at that time and sec_2652 will apply we express no opinion concerning the federal gift_tax consequences between a and b of the second-to-die policies ruling_request sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of insurance policies on the decedent’s life receivable by the decedent’s estate sec_2042 provides that the value of a decedent’s gross_estate shall include the proceeds of all life_insurance policies on the decedent’s life receivable by beneficiaries other than the executor of the decedent’s estate to the extent that the decedent possessed at his death any incidents_of_ownership exercisable either alone or in conjunction with any other person an incident_of_ownership includes a reversionary_interest arising by the express terms of the instrument or by operation of law only if the value of such reversionary_interest exceed sec_5 percent of the value of the policy immediately before the death of the decedent sec_20_2042-1 of the estate_tax regulations provides that incidents_of_ownership is not limited in its meaning to ownership of a policy in the technical legal sense generally the term has reference to the right of the insured or his estate to the economic benefits of the policy thus it includes power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy in the present case neither a nor b will hold any incidents_of_ownership in policie sec_1 and as noted above all incidents_of_ownership in the policies are vested in the trustees of trust accordingly we conclude that the proceeds of the policy payable to the trust will not be included in the gross_estate of either a and b under sec_2042 the estate of the first to die of a and b will include under sec_2031 and sec_2042 an amount reflecting the amount the estate is entitled to receive on the termination of the agreement the portion of the proceeds payable to the estate of the survivor of a and b will be includible under sec_2042 see eg revrul_79_129 1979_1_cb_306 except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing transactions under any provisions of the code including any provisions of subtitle a or regulations under a power_of_attorney on file with this office we are sending a copy of this letter to trustee’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose-s
